IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TOMASKO & KORANDA, P.C., RONALD T.          : No. 754 MAL 2019
TOMASKO, AND MICHAEL A. KORANDA,            :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
IRA H. WEINSTOCK, P.C.,                     :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.